 



Exhibit 10.32
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), dated as of October 1, 2004,
effective as of October 1, 2004 (the “Effective Date”), is executed by and
between Virbac Corporation, a Texas corporation with its principal place of
business located at 3200 Meacham Blvd., Ft. Worth , TX 76137 (the “Company”),
and Erik R. Martinez, an individual residing at 6355 Estates Lane, Fort Worth,
TX 76137-2062.
     In consideration of the mutual covenants and the mutual benefits provided
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Company and Employee agree as follows:
     1.0. REPRESENTATIONS AND WARRANTIES.
          1.1. The Employee represents and warrants to the Company that the
Employee (a) is authorized to work in the United States, (b) is not bound by any
restrictive covenants or territorial restrictions, and (c) has no prior or
concurrent obligations or commitments of any kind that would in any way prevent,
restrict, or interfere with the Employee’s acceptance of employment or the
performance of all duties and services required under this Agreement to the
fullest extent of the Employee’s ability.
     2.0. TERMS OF EMPLOYMENT.
          2.1. The Company offers, and the Employee accepts, employment with the
Company under the terms and conditions set forth in the Agreement. The
Employee’s employment with the Company (the “Employment Period”) shall continue
on an at-will basis unless it is terminated in accordance with this Agreement.
     3.0. DUTIES AND FUNCTIONS.
          3.1. The Employee shall be employed as a President / Chief Executive
Officer. The duties and responsibilities of that position include directing and
coordinating all business development activities to obtain optimum efficiency
and economy of operations, and maximize profits; plan and develop Virbac’s
policies and goals through his subordinate administrative personnel; direct and
coordinate the promotion of our products in order to develop new markets,
increase our share of the market, and obtain a competitive industry position;
analyze budget requests and allocate the operating budget; and review production
activity and operation and sales reports to determine changes and product
development opportunities. This position will also oversee the preparation of
directives outlining policy, business, and/or operations changes to be
implemented, as well as handle the needs of our minority shareholders, and
promote company reorganization to increase revenues and productivity, and any
other duties as determined by the Company from time to time in its sole
discretion. The Employee agrees to devote his/her full-time business efforts,
attention and energies to the diligent performance of all assigned duties on
behalf of the Company.
     4.0. COMPENSATION.
          4.1. Base Salary. As compensation for his/her services under this
Agreement as President/CEO, the Company agrees to pay the Employee an annual
base salary at the rate of $260,000.00, payable in accordance with the Company’s
normal payroll schedule, or on such other periodic basis as may be mutually
agreed upon between the Employee and the Company. Such salary shall be subject
to annual review by the Company in its sole discretion for possible adjustment
based on the Employee’s and the Company’s performance, the Company’s policies,
and the contributions made by the Employee to the Company’s financial success.
The Company may withhold from any amounts payable under this Agreement such
federal, state, local or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Additionally, the employee is
eligible for an annual bonus potential of $40,000.00 linked to business
objectives.

 



--------------------------------------------------------------------------------



 



          4.2. Fringe Benefits. In addition to his/her base salary, the Employee
will be eligible to participate in the fringe benefits programs available
generally to Company employees pursuant to the eligibility requirements of such
programs, including personal leave, paid holidays and vacations, disability,
group health insurance, group life insurance, and educational assistance, as the
case may be, as determined from time to time by the Company in its sole
discretion. The 401(k) program will not be an option; however, Virbac
Corporation will contribute the IRS maximum annual contribution toward the
Mexican Social Security Institute program. Virbac Mexico will make this
contribution and invoice Virbac Corporation. The Employee will receive $1,000.00
per month for car allowance, less applicable tax withholding. A $17,000.00 per
annum budget is granted for travel expenses for home leave. Additionally, the
employee is eligible to participate in a full relocation according to Virbac’s
Relocation Policy.
          4.3. Business Expenses. The Employee will be reimbursed for all
ordinary, reasonable and necessary business expenses incurred by the Employee in
carrying out his/her assigned duties on behalf of the Company in accordance with
the Company’s existing rules and procedures in effect at the time the
reimbursement is sought, which may require the presentation of an itemized
accounting of the expenses incurred supported by itemized receipts of each
expenditure.
     5.0. CONFIDENTIAL INFORMATION.
          5.1. Definition. The Employee acknowledges and agrees that due to the
nature of his/her employment with the Company, and the position of trust that
he/she will hold, the Employee will have special access to learn, be provided
with, and in some cases, will prepare and create for the Company and/or any of
its affiliated entities (hereinafter referred to as the “Virbac Group”), trade
secrets and other confidential and proprietary information relating to the
business and operations of the Virbac Group and of its customers, including
without limitation (a) the identity of customers and customer contacts and terms
of the relationships and profit margins with customers and potential customers
of the Virbac Group, (b) the identity of the suppliers and contractors of the
Virbac Group and the terms of the relationships with such suppliers and
contractors, including price information, (c) information relating to the Virbac
Group’s technology, (d) the procedures, methods, standards, specifications,
concepts, policies, and techniques of, or relating to, the operation of the
Virbac Group, (e) manuals, including, without limitation, training, service, and
policy and procedures manuals, (f) business opportunities, business plans,
marketing information and business strategies, and (g) earnings and other
financial data of the Virbac Group (all of which is collectively referred to as
“Confidential Information”).
          5.2. Restriction on Disclosure. The Employee acknowledges and agrees
that such Confidential Information is the exclusive property of the Virbac
Group, that is has been and will continue to be of central importance to the
business of the Virbac Group, and that the disclosure of it to, or use by,
others will cause the Virbac Group substantial and irreparable harm.
Accordingly, the Employee shall not, either during his/her employment or at any
time after the termination of employment with the Company or any other member of
the Virbac Group for any reason, use, reproduce or disclose any such
Confidential Information, except as may be necessary in discharging his/her
assigned duties as an employee of the Company. In addition, the Employee agrees
to hold Confidential Information in strict confidence and to use all reasonable
precautions to assure that it is not disclosed to unauthorized persons or used
in an unauthorized manner, both during and after employment with the Company or
any other member of the Virbac Group.
     6.0. ADDITIONAL RESTRICTIONS ON UNFAIR COMPETITION.
          6.1. Protectable Interests. In addition to other business activities,
the Virbac Group is engaged in the private label and contract manufacturing of
(1) companion and livestock animal health products, and (2) home, lawn and
garden products in North America. Among other duties, the Employee shall be
responsible for direct and coordinate all business development activities to
obtain optimum efficiency and economy of operations, and maximize profits; plan
and develop Virbac’s policies and goals through his subordinate administrative
personnel; direct and coordinate, and enhancing the Virbac Group’s good-will and
business relationships with customers, all for the benefit of the Virbac Group;
and the Employee acknowledges that due to the nature of his/her employment,
he/she will have special access to, contact with confidential, proprietary and
trade secret information relating to the Virbac Group’s business operations and
that of the Virbac Group’s customers and prospective customers. The Employee
also acknowledges that the Virbac Group has incurred considerable expense and
will invest considerable time and resources in developing and maintaining its
confidential, proprietary and trade secret information, and its relationships
with customers, and that such information and relationships are critical to the
success of the Virbac Group’s business. In addition, any attempt on the part of
the Employee to induce others to leave the Virbac Group’s employ, or any efforts
by the Employee to interfere with the Virbac Group’s relationships with other
employees, also would be harmful and damaging to the Virbac Group’s business.

 



--------------------------------------------------------------------------------



 



          6.2. Specific Restrictions on Competition & Solicitation. Accordingly,
the Employee agrees that during the Employment Period and for a one-year period
after the termination of his/her employment for any reason, he/she shall not,
either on his/her own behalf or on behalf of any third party, except on behalf
of any member of the Virbac Group, directly or indirectly:
               6.2.1. engage as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, or in any other
capacity whatsoever (other than as the holder of not more than one percent (1%)
of the total outstanding stock of a publicly held bank), in any business that is
offering competing products and services to that of any member of the Virbac
Group in any geographic market that any member of the Virbac Group is conducting
business or is actively attempting to conduct business; or
               6.2.2 solicit, encourage, or induce any customer of any member of
the Virbac Group to purchase from, or otherwise contract with, another person or
entity for the types of products or services that are offered by any member of
the Virbac Group, or otherwise solicit, encourage, or induce any such customer
to terminate or adversely modify any business relationship with any member of
the Virbac Group, or not to proceed with, or enter into, any business
relationship with any member of the Virbac Group; or
               6.2.3 solicit, encourage or induce any employee of any member of
the Virbac Group to terminate his/her employment with any member of the Virbac
Group , or otherwise interfere with or disrupt any member of the Virbac Group’s
relationships with its employees.
          6.3 The parties acknowledge and agree that the restrictions placed
upon the Employee by the Agreement are reasonable and necessary to protect the
Virbac Group’s Confidential Information, customer relationships, and goodwill.
The Employee acknowledges and agrees that the above restrictions will not
prevent him/her from earning a living upon the termination of employment with
the Company or any member of the Virbac Group.
          6.4 If any restriction set forth in this Section 6.0 is found by any
court or other authority of competent jurisdiction to be unenforceable because
it extends for too long a period of time or over too great a range of activities
or geographic area, the parties agree that such court shall have the power to
interpret and/or modify the covenant to extend over the maximum period of time,
range of activities or geographic areas as to which it may be enforceable.
     7.0 OWNERSHIP AND ASSIGNMENT OF INVENTIONS.
          7.1 As part of his/her employment with the Company, the Employee is
expected to make new contributions of value. Accordingly, during his/her
employment with the Company, the Employee shall promptly disclose to the Company
any and all inventions, ideas, discoveries, trade secrets, works of authorship,
computer software programs, know-how, processes, or improvements (collectively
as “Inventions,” which terms shall include the singular) whether or not
patentable or copyrightable, that the Employee may make, devise, conceive,
create, design, invent or develop, either solely or jointly, whether or not at
the company’s suggestion, during or outside of normal working hours, that relate
to, or are capable of use in connection with, the Company’s, or any member of
the Virbac Group’s, business including any services or products offered by any
member of the Virbac Group. All such Inventions shall immediately become the
exclusive property of the Company and shall be deemed as “works for hire.” If
any of the foregoing are determined not to be “works for hire”, then the
Employee hereby agrees to assign any and all rights, including rights to obtain
patents or copyright registrations, to such Inventions directly to the Company.
At any time upon the Company’s request, the Employee shall, without additional
compensation, assist the Company in any way necessary, including executing
documents, to accomplish the following: (a) perfect the Company’s right, title
and interest in the Invention, (b) file or obtain patent or copyright
registration on the Invention, and (c) protect and enforce the Company’s rights
in the Invention.
     8.0 RETURN OF COMPANY PROPERTY.
          8.1 All correspondence, records, documents, manuals, and promotional
materials, including all copies, in any format whatsoever, and all other Company
and/or Virbac Group property, including keys, passwords, access codes, credit
cards, mobile telephones, pages, and computer equipment which come into the
Employee’s possession by, through or in the course of his/her employment,
regardless of the source and whether created by the Employee, are the sole and
exclusive property of the company and/or the Virbac Group, as the case may be.
Immediately upon the termination of the Employee’s employment, the Employee
shall return to the Company, or the appropriate member of the Virbac Group as
the case may be, all such Company and/or Virbac Group property. The Employee
acknowledges and agrees that the Company may withhold any sums otherwise due to
the Employee upon termination until the Employee has satisfied all of his/her
obligations under this Section 8.1.

 



--------------------------------------------------------------------------------



 



     9.0 TERMINATION OF EMPLOYMENT.
          9.1 In furtherance of the at-will nature of employment with the
Company, both the Employee and the Company may terminate the employment
relationship at any time for any reason whatsoever.
          9.2 Upon termination, the Employee shall receive payment for (a) base
salary through the date of termination, (b) accrued vacation, (c) any
unreimbursed business expenses for which the Employee may be eligible for
reimbursement pursuant to Company policy as referenced in Section 4.3 of this
Agreement, and (d) any other amounts to which Employee may be eligible for
pursuant to any Employee benefit plans then in effect pursuant to the terms of
such plans. If the employment relationship is terminated on the basis of
evidence that Employee engaged in fraud, embezzlement, theft, dishonesty,
harassment, discrimination or other gross misconduct, as determined by the
Company, the Employee acknowledges and agrees that he/she shall forfeit claims
after the Employee’s last day of employment for any unreimbursed business
expenses or accrued vacation time.
          9.3 The Employee’s employment will terminate immediately upon his/her
death or permanent disability, and the Company shall not have any further
liability or obligation to the Employee, his/her executors, heirs, assigns or
any other person claiming under or through his/her estate, except that the
Employee or the Employee’s estate shall receive any amounts due to the Employee
upon termination of employment pursuant to Section 9.2 of this Agreement. The
term “permanently disabled” for the purposes of this Agreement means the
inability, due to physical or mental ill health, to perform the Employee’s
essential duties, with our without a reasonable accommodation, for 120 days
during any consecutive 365-day period.
     10.0. SURVIVAL OF EMPLOYEE’S OBLIGATIONS.
          10.1. The Employee’s obligations under Sections 5-8 and 12 of this
Agreement shall continue and survive the termination of the Employee’s
employment or the termination of this Agreement for any reason. The Employee’s
obligations under Sections 5-8 and 12 of this Agreement also shall survive any
breach of this Agreement or of any other obligation by the Company, and the
Company’s breach shall not in any way alter or relieve the Employee of his/her
obligations hereunder.
     11.0. ASSIGNMENT.
          11.1. This Agreement shall be binding upon the parties and inure to
the benefit of the Company and its successors, assigns, and affiliated entities.
The parties acknowledge and agree that the obligations of the Employee are
personal and may not be assigned by him/her without the prior written consent of
the Company.
     12.0 ENTIRE AGREEMENT; AMENDMENTS WRITTEN AND SIGNED.
          12.1. This Agreement contains the entire understanding of the parties
with respect to all matters contained herein and it supersedes any and all prior
understandings, written or oral; provided, however, that nothing in this
Agreement shall limit the Company’s authority to issue, modify or evoke any oral
or written Company policy, rule or procedure in its sole discretion; and
provided further that nothing in this Agreement shall limit the Employee’s
obligation to abide by the Company’s policies, rules and procedures that may be
in effect as of the Effective Date of this Agreement, or that may be issued or
modified by the Company in the future, in its sole discretion. This Agreement
may not be amended orally, but only by an instrument in writing, specifically
identified as an amendment to this Agreement, and signed by all parties after
the date of this Agreement. By entering into this Agreement, the Employee
certifies and acknowledges that he/she has carefully read all of the provisions
of this Agreement and that the Employee voluntarily and knowingly enters into
it.
     13.0 SAVINGS CLAUSE AND SEVERABILITY.
          13.1. All provisions of this Agreement are severable and if any
provision is determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall remain unaffected and
in full force to the fullest extent permitted by law. Without limiting the
foregoing, it is specifically agreed that each of the covenants set forth in
Section 6 of this Agreement is severable. If any such covenant is held invalid
or unenforceable for any other reasons, the parties request and specifically
empower the adjudicating entity to reform any such covenant to the extent
necessary to cure any invalidity and to enforce the covenant to the fullest
extent of the law.

 



--------------------------------------------------------------------------------



 



     14.0. GOVERNING LAW AND SUBMISSION TO JURISDICTION.
          14.1 This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas without regard to its choice
or conflict of law rules. The Employee expressly consents to the jurisdiction of
the state and federal courts in the state where his/her principal Company office
is/was located at the time the acts giving rise to the claim or cause of action,
under the limited circumstances provided for in this Agreement, and acknowledges
and agrees that venue is proper in the judicial district(s) covering such
office. For the purposes of expediting the resolution of any claim or dispute
that may be brought in court pursuant to this Agreement, the parties waive a
trial by jury.
     15.0. NOTICES.
          15.1. Any notice provided for in this Agreement shall be provided in
writing. Notices shall be effective on (a) the date of service, if served
personally on the party to whom notice is to be given, or (b) the third business
day after mailing, if mailed by first class mail, postage prepaid. Notices shall
be properly addressed to the parties at their respective addresses as set forth
in the preamble to this Agreement (in the case of notices to the Company, to the
attention of the Company’s President) or to such other address as either party
may later specify by written notice to the other.
     16.0. MISCELLANEOUS.
          16.1. No Waiver. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall e effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion. No waiver shall be effective unless in writing and signed
by the Company.
          16.2. Captions Descriptive. The captions of the sections of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope of this Agreement.
          16.3. Joint Review. The Company and the Employee have had the
opportunity to review this Agreement. Accordingly, it is agreed that no rule of
construction shall apply against either the Company or the Employee or in favor
of either of them. This Agreement shall be construed as if the Company and the
Employee jointly prepared this Agreement, and any uncertainty or ambiguity shall
not be interpreted against either of them or in favor of either of them.
          16.4. Counterparts. This Agreement may be executed and delivered by
each party in separate counterparts, each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
Agreement, notwithstanding that both parties may not have signed the same
counterpart.
     IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly executed and delivered, by its authorized officers or
individually, as of the date first written above.

     
 
  Virbac Corporation
 
   
 
  /s/ Carol Buys-Michela
 
   
 
  Carole Buys-Michela, SPHR
 
  Vice President, Human Resources
 
   
 
  Erik Martinez
 
  Employee Name
 
   
 
  /s/ Erik Martinez
 
   
 
  Employee Signature
 
   
 
  October 1, 2004
 
  Date

 